SIMPSON, J.
The appellant was convicted under an., indictment charging, bigamy. The state introduced the certificate of the president of the board of health of. the parish of Orleans, La., showing that Robert L. Reid, a native of Anniston, Ala., son of William C. *121Beid and Bella Winters, ivas married to Miss Bessie Flynn, ip New Orleans, August- 8, 1907; also the certificate of the deputy recorder of births and marriages to the same effect; also the certificate of the Secretary of State of the state of Louisiana, under the great seal of the state, that the certified copy of the record of said marriage “is an exemplification from the books and records of the board of health of the parish of Orleans, state of Louisiana, which is a public office of said state, and that the same is attested in due form, and by proper officers, who are keepers and custodians of such books and records under the laws of this state.”
The fact that the said certificates refer to “Robert L. Reid,” while the indictment is against “Robert Reid,” furnished no cause why the certificates should have been excluded. The law takes no notice of the middle initial.' If “Robert L. R.eid” was not the same person as “Robert Reid,” it could be shown by evidence. The duty was on the state to show that they denominate the same person; and the defendant afterwards testified that his name is Robert L. Reid. Nor was there any error in admitting the certificates, because one of them refers to the mother of defendant as “Bella Winters,” while the other calls her “Belle Winters.” These names are evidently contractions of the same name, and the subsequent evidence shows this to be true.
The certificate of the Secretary of State of Louisiana is in accordance with the United States statute. — 3 Fed. Stat. Ann. § 906, p. 39 (U. S. Comp. St. 1901, p. 677). Said act does not require the certificate of a presiding justice, in addition to that of the Secretary of State, but either is sufficient. The laws of Louisiana on the subject were also certified by the Secretary of State of Alabama, in accordance with section 3988 of *122the Code of Alabama.-Hawes v. State, 88 Ala. 39, 7 South. 302.
There was no error in overruling the objection to the question to the witness Stringfellow, “Did you have any conversation with Bob Eeid, with reference to his having a wife in New Orleans?” As to the use of the name “Bob,” the witness had just stated that he knew Eobert L. Eeid, and the allusion to him is evident, and, besides, the objection did not raise that question.
The defendant insists that this question and answer should not have been allowed, because a confession cannot be admitted until the corpus delicti is proved. In the first place, the certificate of defendant’s marriage in New Orleans, La., with that of his marriage here, constituted sufficient evidence of the corpus delicti to admit the evidence. It is not necessary to the proof of the offense of bigamy to prove cohabitation under either the first or the second marriage. Section 6389 of the Code of 1907 describes “bigamy” and “bigamous cohabitation.” To constitute the first, it is necessary only that a person having a former wife or husband marry. The second clause refers to the continuance of cohabitation after having been married in another state and coming here. — Beggs v. State, 55 Ala. 108-110; Brewer v. State, 59 Ala. 101, 103; Owens & Beatty v. State, 94 Ala. 97, 99, 10 South. 669. In addition to what has been said, the evidence admitted did not constitute a confession, and, if it did, it was proved to have been voluntarily made. An admission of -a fact which, in connection with other facts, may show the commission of an offense, is not a confession.—People v. Parton, 49 Cal. 632, 638; State v. Porter, 32 Or. 135, 143; 49 Pac. 964 et seq.
There was no error in overruling the objection to the question to the witness Crabtree, “What was the name *123of the defendant Bob Reid’s mother?” nor in overruling the motion to exclude the answer. The witness had testified that he knew the father and mother of defendant ; and the testimony ivas proper to identify the person described in the certificates. The witness answered that -to the best "of his recollection her name was Belle or Isabel, but he Avas not sure of that, and that her maiden name Avas Winters. — 2 Ency Ev. pp. 262-264, and notes; A. G. S. R. R. Co. v. Hill, 93 Ala. 514, 9 South. 722, 30 Am. St. Rep. 65; Elliott v. Dyche, 80 Ala. 376.
The only objection offered to the question to the Avitness, A. H'. Cook, “Do you knoAV the name of defendant Robert Reid’s mother?” and to the answer, Avas that it called for illegal, incompetent, and irrelevant testimony. The testimony Avas certainly competent and and relevant. If objection had been made to the an-SAver on the ground that the Avitness said “I think,” he doubtless would have explained that he was testifying according to his best recollection. In fact, the word “think” has been held to have that significance.—Humphries v. Parker, 52 Me. 502, and authorities supra. The objection did not raise this special matter.-Coghill v. Kennedy, 119 Ala. 641, 24 South. 459; A. G. S. R. R. Co. v. Bailey, 112 Ala. 167, 20 South. 313; McDaniel v. State, 97 Ala. 14, 12 South. 241. There was no error in overruling said objections.
What has. been said covers the remaining assignments referring to the identification of the mother and father of the defendant. It Avas for the jury to determine Avhether “Pink Reid,” “William C. Reid,” and “W. C. Reid” Avere one and the same person.
It was not necessary to prove that Bessie Flynn is still living. There being no proof tending to the contrary, and she having been proved to be living in 1907, *124the presumption is that she is still living.-Parker v. State, 77 Ala. 47, 54 Am. Rep. 43.
The acton of the court on the application for a new trial is not r©viewable by this court.
There being no error apparent on the record, the judgment of the court is affirmed.
Affirmed.
All the Justices concurring.